Order entered June 30, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00238-CV

            EVELYN JOYCE ARTERBERRY, ET AL., Appellants

                                         V.

                         WILLOWTAX, LLC, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-01621

                                     ORDER

      Before the Court is appellee’s June 28, 2021 second motion for an extension

of time to file its brief, appellants’ objection to the motion, and appellee’s reply.

We GRANT the motion to the extent that we extend the time to July 16, 2021.

We caution appellee that no further extension will be granted in this accelerated

appeal absent extraordinary circumstances.


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE